      Case 2:20-cv-02317-SPL Document 1 Filed 12/01/20 Page 1 of 5




 1 Gerald Barrett, SBN: 005855
   WARD, KEENAN & BARRETT, P.C.
 2 3838 N. Central Avenue, Suite 1720
   Phoenix, AZ 85012
 3 Tel: 602-279-1717
   Fax: 602-279-8908
 4 Email: gbarrett@wardkeenanbarrett.com
   Attorneys for Plaintiffs
 5
 6                         UNITED STATES DISTRICT COURT
 7                                DISTRICT OF ARIZONA
 8
   Dean Wine, as trustee of the Plaintiff Taft-
 9 Hartley trust funds; Debra Margraf, as       No.
   trustee of the Plaintiff Taft-Hartley trust
10 funds; IBEW Local Union No. 640 and
   Arizona Chapter NECA Health &Welfare
11 Fund, a Taft-Hartley trust; IBEW Local       COMPLAINT
   Union No. 640 and Arizona Chapter NECA
12 Pension Fund, a Taft-Hartley trust; IBEW
   Local Union No. 640 and Arizona Chapter
13 NECA Defined Contribution Fund, a Taft-
   Hartley trust; National Electrical Benefit
14 Fund, a Taft-Hartley trust; Phoenix
   Electrical Industry Joint Apprenticeship
15 and Training Committee, a Taft-Hartley
   trust; NECA-IBEW National Labor-
16 Management Cooperative Fund, a Taft-
   Hartley trust; Arizona Chapter, N.E.C.A as
17 Administrator of the Receiving and
   Administration Fund, a Trust Fund; Labor-
18 Management Cooperation Fund, a Taft –
   Hartley Trust Fund; Arizona Chapter
19 NECA/IBEW Local 640 Drug-Free
   Workplace Program., a Taft- Hartley Trust
20 Fund; Local Union 640, International
   Brotherhood of Electrical Workers, a Labor
21 Organization
22                              Plaintiffs,

23                vs.

24
     K & F Electric, Inc., a Missouri
25   corporation,
26                              Defendant.
27
28
       Case 2:20-cv-02317-SPL Document 1 Filed 12/01/20 Page 2 of 5




 1         Plaintiffs allege, as follows:
 2                              Allegations Common to All Claims
 3         1.     Plaintiffs Dean Wine and Debra Margraf serve as fiduciaries for each of the
 4 plaintiff Taft- Hartley trust funds described in paragraph 2 for, among other purposes,
 5 collecting money due from contributing employer
 6        2.    Plaintiff IBEW Local Union No. 640 and Arizona Chapter NECA Health

 7 &Welfare Fund (H&W), IBEW Local Union No. 640 and Arizona Chapter NECA
   Pension Fund (Pension), IBEW Local Union No. 640 and Arizona Chapter NECA
 8
   Defined Contribution Fund (Defined Contribution), National Electrical Benefit Fund
 9
   (NEBF), Phoenix Electrical Industry Joint Apprenticeship and Training Committee
10
   (JATC), NECA-IBEW National Labor-Management Cooperative Fund (NLMCC),
11
   Labor-Management Cooperation Fund (LMCC), Arizona Chapter NECA/IBEW Local
12
   640 Drug-Free Workplace Program, (SUBA), and Arizona Chapter, N.E.C.A. as
13
   Administrator of the Receiving and Administration Fund (Administrator), a Trust Fund
14
   are each the designated payee of certain contributions required to be made by the
15 defendant K & F Electric employer pursuant to its collective bargaining agreements with
16 IBEW Local Union 640. In this regard, each of these Plaintiff Trust Funds is established
17 pursuant to an Agreement and Declaration of Trust which is incorporated by reference in
18 said collective bargaining agreement.
19         3.     The above-described contributions are received by each of the Plaintiff
20 Trust Funds at a depository in Phoenix, Maricopa County, Arizona.
21         4.     Each of the Plaintiff Trust Funds is empowered by the Employee
22 Retirement Income Security Act (ERISA) 29 U.S.C. § 1001, et seq. to sue and be sued as
23 an entity.
24         5.     Plaintiff IBEW Local Union No. 640 is a labor organization within the
     meaning of the federal labor laws. Local Union No. 640 maintains its principal place of
25
     business in Phoenix, Maricopa County, Arizona.
26
           6.     Defendant K & F Electric, an Arizona corporation, at all times relevant
27
28                                                                                 _________
                                                                    _________________________
                                                                                     Complaint
                                                                                        Page 2
       Case 2:20-cv-02317-SPL Document 1 Filed 12/01/20 Page 3 of 5




 1 herein, was and is transacting business within the State of Arizona as an electrical
 2 contractor.
 3                                           COUNT I

 4          7.     Plaintiffs incorporate by this reference those matters set forth in Paragraphs

 5 1 through 6 above.
 6        8.    This action is brought to enforce the terms of a collective bargaining
     agreements between Defendant and IBEW Local Union No. 640. Accordingly, the Court
 7
     has subject matter jurisdiction pursuant to Section 301 of the Labor Management
 8
     Relations Act, 29 U.S.C. § 185.
 9
            9.     The collective bargaining agreement between Plaintiff Local 640 and
10
     Defendant K & F Electric required Defendant to file a contribution report form by the
11
     15th day of each month in which its employees worked with the administrator of the
12
     various Plaintiff Trust Funds. In said contribution report forms, Defendant was to list the
13
     names of each employee performing work covered by the collective bargaining
14 agreement and the number of hours worked by each employee.
15       10.   The collective bargaining agreement required Defendant when filing its
16 monthly contribution reporting forms to pay fringe benefit contributions to each of the
17 various Plaintiff Trust funds based on the number of hours worked and the rates set out in
18 the collective bargaining agreement.
19          11.    The collective bargaining agreement adopts applicable Agreements and
20 Declarations of Trust for each trust fund that respectively provide Defendant is required
21 to pay liquidated damages in an amount equal to 10% of any delinquency.
22          12.    Various employees of Defendant K & F Electric, pursuant to a right granted

23 under the collective bargaining agreement, executed a dues checkoff authorization form
   directing Defendant to deduct a specific amount from their post-tax wages.
24
          13.    Defendant was obligated to remit the amount withheld from its employees’
25
   wages when paying its trust fund contributions as described in paragraph 12 above.
26
          14.    Taking into account all amounts received with respect to contributions
27
28                                                                                    _________
                                                                      _________________________
                                                                                       Complaint
                                                                                          Page 3
       Case 2:20-cv-02317-SPL Document 1 Filed 12/01/20 Page 4 of 5




 1 owed for hours worked during October 2020, K&F Electric owes $68,634.48 plus
 2 liquidated damages.
 3         15.     The various Agreements and Declarations of Trust provide that Plaintiff

 4 Trust Funds are entitled to recover their attorneys’ fees and court costs incurred as a
 5 result of collection effort, together with other necessary costs. Plaintiffs have incurred
 6 attorneys’ fees, court costs and other costs of collection, including audit charges.
          WHEREFORE, Plaintiffs request that the Court grant judgment in their favor and
 7
   against Defendant for contributions due for work performed during October 2020 and
 8
   subsequent months, including liquidated damages, together with attorneys’ fees court cost
 9
   and all other relief deemed just and proper under the circumstances.
10
                                            COUNT II
11
          16.     Plaintiff Trustees and Trust Funds incorporate by this reference those
12
   matters set forth in Paragraphs 1 through and including 15 except for paragraphs 5, 8, 12
13
   and 13.
14        17.     Plaintiffs second claim arises under, and jurisdiction is conferred in this
15 Court by virtue of Section 502 of the Employee Retirement Income Security Act
16 (ERISA), 29 U.S.C. §§§1132.
17         18.     By the acts and conduct alleged and complained hereinabove, Defendant
18 has violated Section 515 of Employee Retirement Income Security Act, 29 U.S.C. §1145.
19         19.     Plaintiffs are entitled under Section 502(g) (2) of ERISA, 29 U.S.C.
20 §1132(g) (2) to recover interest, liquidated damages and attorneys’ fees and court costs
21 incurred herein.
22         WHEREFORE, Plaintiffs request that the Court grant judgment in their favor and

23 against Defendant for contributions due for work performed during October 2020 and
   subsequent months, including liquidated damages, together with attorneys’ fees court cost
24
   and all other relief deemed just and proper under the circumstances.
25
26
27
28                                                                                   _________
                                                                      _________________________
                                                                                       Complaint
                                                                                          Page 4
       Case 2:20-cv-02317-SPL Document 1 Filed 12/01/20 Page 5 of 5




 1         DATED this 1st day of December, 2020.
 2                                        WARD, KEENAN & BARRETT, P.C.
                                          By: s/Gerald Barrett
 3
                                                Gerald Barrett
 4                                              3838 N. Central Avenue, Suite 1720
                                                Phoenix, AZ 85012
 5                                              Attorneys for Plaintiffs
 6
 7
     Certificate of Service
 8
 9 I hereby certify that on the 1st
   day of December, 2020, I electronically
10 transmitted the foregoing to the Clerk
11 of the U.S. District Court using the
   CM/ECF System for filing and transmittal.
12
   s/Mary Farley
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                          _________
                                                              _________________________
                                                                               Complaint
                                                                                  Page 5
